DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is rejected because the specification, as originally filed, fails to support the amended limitation(s) of responsive to an inability of a surgical robot of the plurality of surgical robots to be navigated to a location within the anatomical region relative to the anatomical structure based on the surgical plan, revise the surgical plan to navigate another robot of the plurality of surgical robots to the location within the anatomical region (emphasis added).  While Applicant asserts that support is found on Pages 15-16 and 18, Examiner respectfully disagrees.  As best understood, Pages 15-16 and 18 disclose a situation where an endo/epi robot is incapable of  completely executing the plan, the other of the two robots is controlled to perform a “complementary ablation” of the plan.  The complementary ablation appears to be from the other side of the heart (e.g. endocardium vs. epicardium) and would not appear to be from the location specified in the original plan.  Claims 10 and 16 appear to have the same issue(s).  
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because it is unclear how the other surgical robot (e.g. endo-surgical robot or epi-surgical robot) can be navigated to an epicardial/endocardial location (e.g. original plan).  Claims 10 and 16 appear to have the same issue(s).  For the purpose of advancing prosecution, Examiner will assume that the revised plan location is to a complementary site and not the previously planned location.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10 and 16-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,833,254 to Barral et al. “Barral” in view of U.S. Patent No. 9,821,455 to Bareddy.  
With respect to Claims 1, 10 and 16 Barral discloses a robotic surgical system and method for executing a surgical procedure (e.g. closed or open surgical procedure) on an anatomical structure within an anatomical region (Abstract; Column 14, Lines 20-65; Fig. 9 and corresponding descriptions) comprising a plurality of surgical robots (e.g. first and second robot arms in Fig. 1A and corresponding descriptions; Column 11, Line 10-Column 12, Line 65) and a surgical procedure controller (e.g. computer processor) configured for autonomously controlling a navigation of each surgical robot within the anatomical region relative to the anatomic structure (e.g. wholly automated; Column 4, Lines 15-25; Column 13, Lines 50-65; Column 15, Lines 1-45; Column 17, Lines 20-65; Column 18, Lines 1-17; Column 21, Lines 1-25; Column 22; Lines 1-45).  Barral makes it clear that the surgical system 100 could include additional or alternative surgical instruments mounted to the optical head 100 or to some other element(s) of the robotic system or could be mechanically independent (e.g. connected to a floor, table, wall or ceiling or other element in the surgical suite) and could include, for example an ablation element (e.g. RF ablation, cryoablation, heat ablation probe (Column 12, Lines 20-65).  Thus, Barral is considered to disclose a plurality of surgical robots configured to ablate tissue in its broadest reasonable interpretation.  In one example, an “initial trajectory” (e.g. surgical plan) may be automatically or manually established based on first image data (Column 2, Lines 30-65; Column 10, Line 65-Column 11, Line 13; Column 17, Lines 35-65) and based on the robotic system detecting an obstacle (e.g. partial inability of at least one surgical robot to navigate) a second trajectory (e.g. revised plan) is determined (Column 22, Lines 20-55).  
However, Barral does not expressly disclose a situation where if one of the surgical robots cannot be navigated to a target location, to revise the plan to have the additional surgical robot be navigated to the location.  
Bareddy teaches from within a similar field of endeavor with respect to robotic systems and methods where a second robot may be selected for a task that was originally assigned to a first robot (Abstract).  Bareddy explains that the second robot is configured to be navigated to a location to replace the first robot (Abstract; Column 17, Lines 1-10).  
Accordingly, one skilled in the art would have been motivated to have modified Barral’s robotic system and method to attempt to navigate the second robot to the planned location as described by Bareddy if and when the first robot is unable to overcome a detected obstacle.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  In addition, Examiner notes that one skilled in the art would have found it obvious to try to navigate the additional robot am to the planned location given the finite number of predictable solutions (MPEP 2143) prior to selecting an entirely new target in order to attempt to achieve the initial surgical treatment goals.  

With respect to Claim 17, the initial navigation plan is considered to have at least two zones (e.g. safe, forbidden zones) in its broadest reasonable interpretation.  
Regarding Claim 18, Examiner notes that the displayed, updated trajectory for the second robot is considered to be a report of the informative of the navigation in its broadest reasonable interpretation.  


Claim(s) 2-9, 11-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barral and Bareddy as applied to claims 1 above, and further in view of NPL “Hybrid approach to atrial fibrillation ablation using bipolar radiofrequency devices epicardially and cryoballoon endocardially” to Kumar et al. “Kumar” and U.S. Publication No. 2016/0220307 to Miller et al. “Miller”. 	
Regarding Claims 2, 4-9, 11, 13-15 and 18-20, Barral and Bareddy discloses a robotic system for executing a surgical procedure as explained above.  Although Barral’s exemplary embodiment refers to tissue dissection, Barral explains that the robotic system may be configured to perform one or more surgical interventions as part of an “open” surgical procedure as well as “closed” surgical procedures (e.g. endoscopic, laparoscopic, thoracoscopic, etc.) where the robotic system can control of the location and orientation of an element held by the robots (Column 14).  However, Barral does not expressly disclose where the robotic procedure includes navigating instruments to the heart for epicardial and endocardial ablation according to epi-surgical and endo-surgical plans.  
Kumar teaches from within a similar field of endeavor with respect to ablating tissues within the body where a hybrid approach for atrial fibrillation using cryoablation endocardially and a bipolar RF device epicardially is feasible and safe for treating atrial fibrillation (Abstract).  Kumar’s describes the “epi-surgical plan” and “endo-surgical plan” to deliver the devices to the desired treatment locations (Pages 591-592).  
Accordingly, one skilled in the art would have been motivated to have implemented other surgical procedures with Barral’s robotic system including a hybrid ablation procedure as described by Kumar in order to accurately deliver ablation instruments to endocardial and epicardial target locations within the body to treat AF.  Miller is also cited herein to support the conclusion of obviousness of performing cardiac ablation procedures with a robotic system (Figs. 30-31 and corresponding descriptions) where the robotic system includes a visualization, mapping and navigation system used to provide the clinician with real-time or near real-time positioning information concerning the catheter and various types of anatomical maps, models, and/or geometries of the cardiac structure of interest (Paragraph [0232]).  Examiner notes that in the modified system, when it is determined that one or both of the robots cannot navigate the catheter or instrument according to the initial plan, a second or new trajectory may be generated (e.g. report; BRI) to avoid the obstacle (e.g. partial inability to navigate). Finally, it should be noted that Barral explains that the robotic system may be controlled via a computing device that includes one or more processors (Column 26, Lines 35-65) which may be considered to read on hybrid procedure controller in its broadest reasonable interpretation.  

As for Claims 3, 12 and 17, the modified system and method includes a visualization, mapping and navigation system as described above.  Furthermore, the initial navigation plan is considered to have at least two zones (e.g. safe, forbidden zones) in its broadest reasonable interpretation.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the updated grounds of rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793